DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/28/2021 cancelled claims 15-20, amended claim 8, and added new claims 21-26. Claims 1-14, and 21-26 are currently pending herein.
Applicant is encouraged to use proper status identifiers when providing claim amendments.  Each of Claims 15-20 should be listed as: “15. (Canceled).”  Each of the new claims should be provided as: “22. (New).”  
New Claim “20” provided after new Claim 25 will be treated as Claim 26 herein.
Election/Restrictions
Applicant's election without traverse of Invention A (Claims 1-7) in the reply filed on 6/28/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/02/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "19" and "27" have both been used to designate the semicircular platform.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wearable item” (Claim 5) and “retaining structure thereat” (Claim 8) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 1 and 21 are objected to because of the following informalities:  the limitations in line 1: “Apparatus” should be rewritten as: “An apparatus.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim recites the limitation “thereat” which is unclear.  Appropriate correction is required
Claim 13 is objected to because of the following informalities: the claim ends in with a comma but should end with a period.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the limitations in line 1: “method of claim 15” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clauses "positionable" (Claim 1), "connectable" (Claim 1/8/21), “removably locatable” (Claim 1), "adapted for use" (Claim 8), "adapted for tethering" (Claim 22) and "selectively positionable" (Claim 23) which renders the claim indefinite, since it's not clear whether the claimed "positioning/connecting/locating/tethering/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" or “able” to do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the 
Claims 3, 11, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the limitations: "substantially perpendicular" (Claim 3/21), which renders the claims indefinite, since the term is a relative term. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since no tolerances have been defined by the specification or claims, it's impossible to determine what range of has been actually claimed, thus rendering the scope of the claim(s) not clearly defined.  Appropriate correction is required
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 8, the claim recites the limitation "includes retaining structure thereat” which is unclear and therefore renders the claim indefinite.  Appropriate correction is required.
Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 21, the claims recite the limitation 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 22, the claims recite the limitation "said there” which is of unclear antecedent basis and therefore renders the claim indefinite.  It appears the limitation should be rewritten as “said tether.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (US 10,413,805 B2).
[Claim 1] Regarding Claim 1, James discloses: Apparatus for positionally stabilizing snowsport equipment having a linear edge (See, e.g., Fig.1-4, 13) while in use by a user on snow or ice (See, e.g., Fig.1-4) comprising: a position establishing unit (See, e.g., Fig.1-4, 2c) having an interface (See, e.g., Fig.1-4, 2c+11+15a) and a guide (See, e.g., Fig.1-4, 2c+11+15b) situated in an angular relation to one another (See, e.g., Fig.1-4), said interface removably locatable beneath the equipment between the equipment and the snow or ice (See, e.g., Fig.1-4), and said guide positionable adjacent the linear edge of the equipment (See, e.g., Fig.1-4); and a tether (See, e.g., Fig.1-4, 8) connectable between said establishing unit and one of the equipment and the user (See, e.g., Fig.1-4).
[Claim 2] Regarding Claim 2, James discloses: wherein a wedge formation (See, e.g., Fig.1-4, 2c) is located at a bottom surface of said interface (See, e.g., Fig.1-4).
[Claim 3] Regarding Claim 3, James discloses: wherein said angular relation between said interface and said guide is substantially perpendicular (See, e.g., Fig.1-4).
[Claim 4] Regarding Claim 4, James discloses: further comprising a retractor (See, e.g., Fig.1-4) maintaining a length of cord or cable (See, e.g., Fig.1-4, 8), said retractor including a mounting clip (See, e.g., Fig.1-4, unlabeled) at one surface thereof and said cord or cable held at said establishing unit at a free end thereof (See, e.g., Fig.1-4).
[Claim 5] Regarding Claim 5, James discloses: wherein said tether includes a clip (See, e.g., Fig.1-4, unlabeled) at one end releasably attachable to a wearable item (See, e.g., Fig.1-4, 3+12) and a clip (See, e.g., Fig.1-4, unlabeled) at its opposite end secured at said free end of said cord or cable (See, e.g., Fig.1-4).
[Claim 21] Regarding Claim 21, James discloses: Apparatus for positionally stabilizing a snowboard (See, e.g., Fig.1-4, 13) having a linear edge while in use by a user on snow or ice (See, e.g., Fig.1-4) comprising: a position establishing unit (See, e.g., Fig.1-4, 2) having an interface (See, e.g., Fig.1-4, 2c+11+15a) and a guide (See, e.g., Fig.1-4, 2c+11+15b) situated in a substantially perpendicular angular relation to one another (See, e.g., Fig.1-4), a wedge formation (See, e.g., Fig.1-4, 2c) located at a bottom surface of said interface (See, e.g., Fig.1-4), said interface removably locatable beneath the equipment between the equipment and the snow or ice (See, e.g., Fig.1-4), and said guide positionable adjacent the linear edge of the equipment (See, e.g., Fig.1-4); and a tether (See, e.g., Fig.1-4, 8) connectable between said establishing unit and one of the equipment and the user (See, e.g., Fig.1-4, 3+12).
[Claim 22] Regarding Claim 22, James discloses: wherein said there is adapted for tethering said position establishing unit to a user’s boot (See, e.g., Fig.1-4, 3).
[Claim 23] Regarding Claim 23, James discloses: wherein said tether includes a tether cord (See, e.g., Fig.1-4, 8) having a length and a selectively positionable retractor (See, e.g., Fig.1-4, 4) housing a length of said cord for selectively extending and retracting said cord from a location (See, e.g., Fig.1-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over James and further in view of Payson (US 8,590,936 B2).
[Claim 6/7/24/25/26] Regarding Claim 6/7/24/25/26, James fails to explicitly teach: 
[Claim 6] wherein said interface has a top surface having ridges extending thereacross.
[Claim 7] wherein said interface has a bottom surface with a plurality of cleats extending thereacross
[Claim 24] wherein spaced parallel ridges are located at a top surface of said interface, [Claim 25] further comprising parallel spaced cleats projecting from said bottom surface of said interface,
[Claim 26] wherein said interface includes at least one of a plurality of cleats at said bottom surface thereof and an opening through said interface between said bottom surface and a top surface thereof.

Payson teaches that it is well known in the art of snowboards to provide the positioning device with cleats/ridges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by James modified with the ridges/cleats such as taught by Payson, for the purpose of conveniently provide increased friction when attaching to the snowboard (ridges), and increased friction between the ground and the device (cleats) also additionally presenting a neat and concise visual appearance on the device (See, e.g., Payson: Fig.1-7; col.4, Ln.31-49: “one or more protrusions or cleats 136 that are shaped, or otherwise adapted, to cause friction with the ground”).  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 8] Regarding Claim 8, James further teaches: particularly adapted for use when the snowsport equipment is a snowboard (See, e.g., Fig.1-4, 13), and wherein said position establishing unit includes retaining structure (See, e.g., Fig.1-4, 100+2c+11) thereat, wherein said interface includes top and bottom surfaces (See, e.g., Fig.1-4, 15a+15b), a wedge formation (See, e.g., Fig.1-4, 2c) projecting from said bottom surface (See, e.g., Fig.1-4), and wherein said tether includes a tether cord (See, e.g., Fig.1-4, 8) connectable between said retaining structure and one of the snowboard and the user (See, e.g., Fig.1-4) and a retractor (See, e.g., Fig.1-4, 4) associated with 
James fails to explicitly teach: cleats projecting from said bottom surface.
However, Payson teaches a similar positioning device (See, e.g., Payson: Fig.1-7, 100) for a snowboard (See, e.g., Payson: Fig.1-7, 102) wherein the device interface provides cleats (See, e.g., Payson: Fig.1-7, 136+142).
Payson teaches that it is well known in the art of snowboards to provide the positioning device with cleats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by James modified with the cleats such as taught by Payson, for the purpose of conveniently providing increased friction between the ground and the device, and also additionally presenting a neat and concise visual appearance on the device (See, e.g., Payson: Fig.1-7; col.4, Ln.31-49: “one or more protrusions or cleats 136 that are shaped, or otherwise adapted, to cause friction with the ground”).  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 9] Regarding Claim 9, the combination of James in view of Payson teaches: wherein said top surface of said interface is adjacent to said equipment when the unit is deployed (See, e.g., James: Fig.1-4), said top surface having a plurality of parallel ridges extending thereacross (See, e.g., Payson: Fig.1-7, 132+146).
[Claim 10] Regarding Claim 10, the combination of James in view of Payson teaches: further comprising a secondary tether (See, e.g., James: Fig.1-4, 3) connected at one end to an end of said tether cord (See, e.g., James: Fig.1-4) and having a clip (See, e.g., James: Fig.1-4, 9) at an opposite end for securement at a wearable item associated with the user (See, e.g., James: Fig.1-4, 12).
[Claim 11] Regarding Claim 11, the combination of James in view of Payson teaches: wherein said angular relation of said guide and said unit is substantially perpendicular (See, e.g., James: Fig.1-4) and wherein said guide has a planar elongated contact surface (See, e.g., James: Fig.1-4, 2c) adjacent to said top surface of said unit (See, e.g., James: Fig.1-4).
[Claim 12] Regarding Claim 12, the combination of James in view of Payson teaches: wherein said interface is a semicircular platform (See, e.g., James: Fig.1-4, 2c), said cleats extending parallel one another across said bottom surface of said platform (See, e.g., Payson: Fig.1-7, 136+142), one of said cleats adjacent an end of said platform projecting further from said bottom surface than others of said cleats (See, e.g., Payson: Fig.1-7, 142).
[Claim 13] Regarding Claim 13, the combination of James in view of Payson teaches: wherein said interface includes a traction assist opening (See, e.g., James: Fig.1-4, 16) therethrough between said top and bottom surfaces 
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618